                                                                         USUC    ~~Ur✓ Y




                                                                         DOC#:
                                                                         IDATE l i[_i~D;,d?iii~~
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                        I
------------------------------------------------------------X
MARKETS GROUP, INC.,
                                   Plaintiff,                                 18 CIVIL 2089 (GHW)

                 -against-                                                        JUDGMENT

PABLO OLIVEIRA,
                                   Defendant.
-----------------------------------------------------------X

        It is hereby ORDERED, ADJUDGED AND DECREED: That for the reasons

stated in the Court's Order dated February 19, 2020, on February 3, 2020, Magistrate Judge

Lehrburger issued a Report and Recommendation recommending that Defendant's motion for

summary judgment be granted. Objections to the Report and Recommendation were due on

February 18, 2020. To date, the Court has received no objections. The Court has reviewed the

Report and Recommendation for clear error and finds none. See Braunstein v. Barber, No. 06

Civ. 5978 (CS) (GAY), 2009 WL 1542707, at *I (S.D.N.Y. June 2, 2009) (explaining that a

"district court may adopt those portions of a report and recommendation to which no objections

have been made, as long as no clear error is apparent from the face of the record"). Accordingly,

the thorough and well-reasoned Report and Recommendation is adopted in its entirety.

Defendant's motion for summary judgment is granted; accordingly, the case is closed.

Dated: New York, New York
       February 20, 2020


                                                                         RUBY J. KRAJICK

                                                                           Clerk of Court


                                                                         ~
                                                               BY:
